Citation Nr: 1207128	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for the service-connected postoperative residuals of a right shoulder rotator cuff repair, as of October 19, 2005, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1967 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granting service connection for a right shoulder disability and assigning a 20 percent disability rating.  This claim was previously remanded by the Board in June 2009 for additional evidentiary development.  

In November 2010, the Board issued a decision that: (1) denied a claim of entitlement to an initial disability evaluation in excess of 20 percent; (2) granted a claim of entitlement to a disability evaluation of 30 percent as of September 27, 2002; (3) denied a disability evaluation in excess of 40 percent as of October 19, 2005; and (4) denied a claim for a total disability evaluation based on individual unemployability (TDIU).  In April 2011, the parties submitted a Joint Motion for Partial Remand to the United States Court of Appeals for Veterans Claims (Court), requesting that all of the issues decided by the Board in November 2010 be affirmed, with the exception of the denial of entitlement to a disability evaluation in excess of 40 percent as of October 19, 2005.  The Court granted this motion in April 2011, remanding the issue of entitlement to a disability evaluation in excess of 40 percent, as of October 19, 2005, back to the Board for further evidentiary development.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia in April 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 40 percent for the residuals of a right shoulder rotator cuff repair, as of October 19, 2005.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In January 2012, the Board received additional evidence from the Veteran's representative in support of his claim.  Along with this evidence, the Veteran's representative submitted a 90-day response form in which it was requested that the case be returned to the Agency of Original Jurisdiction (AOJ) for review of this newly submitted evidence.  Under these circumstances, a remand for initial consideration of this evidence by the agency of original jurisdiction (in this case, the RO) and for preparation of an SSOC reflecting such consideration is required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated based on the entirety of the evidence of record.  Consideration of the Veteran's claim on an extraschedular basis should also be performed.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



